Order entered December 31, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01723-CV

                                CITY OF DALLAS, Appellant

                                                V.

                                  ROBIN LOPEZ, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-02070

                                            ORDER
       We GRANT appellant’s December 19, 2013 “unopposed motion to lift automatic stay to

finalize settlement in trial court and abate interlocutory appeal.” We ORDER the automatic stay

lifted and ABATE the appeal. The appeal will be reinstated February 3, 2014 or upon motion by

the parties, whichever occurs sooner.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE